DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This written action is responding to the request for continued examination (RCE) dated October 29, 2020.
In the RCE dated on October 29, 2020, claims 1 and 7 have been amended, and all other claims are previously presented.
Claims 1-4 and 6-7 are allowed.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 29, 2020 has been entered.
 
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to Applicant, an amendment may filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Mr. Adam R. Banes of registration number 60,177, on September 07, 2021.  During the telephone conference, Mr. Banes has agreed and authorized the examiner to further amend Claims 1-4 and 6-7 on the request for continued examination dated on October 29, 2020.

Claims
Replacing Claims 1-4 and 6-7 of the request for continued examination dated on October 29, 2020 with the following:

Claim 1:	
A device  having a central processing unit, RAM memory and at least two hardware specific elementary set of instructions, called hardware elementary operations, using registers, wherein each of the registers is of greater capacity size than the one of the central processing unit, said hardware elementary operations having inputs/outputs/intermediary data compatible with masking, said device being such that:
- construction of at least one part of the RAM memory is managed only by the hardware elementary operations and independent of the central processing unit, wherein the RAM memory comprises sensible randomized tables used by software instructions to execute at least a cryptographic functionality in a secure way without any values leakage,
- said hardware elementary operations themselves and masking of inputs/outputs/intermediary data are monitored by said software instructions,


Claim 2:	
	The device 

Claim 3:	
	The device said hardware elementary operations implement, for their execution, rapid dedicated RAM access devoid of interaction with the central processing unit.

Claim 4:	
	The device 

Claim 5:	(Canceled)  

Claim 6:	
	The device said hardware elementary operations are chosen among: EXCH, MOV, XNOR, TEST_ZERO, SLL, SRL, ROTL, 


Claim 7:	
	A method capacity size than the one of the central processing unit, said hardware elementary operations having inputs/outputs/intermediary data compatible with masking, said method comprising the steps of:
-	managing at least one part of the RAM memory only by the hardware elementary operations and independent of the central processing unit, wherein the RAM memory comprises sensible randomized tables used by software instructions to execute at least a cryptographic functionality in a secure way without any values leakage, 
said software instructions to monitor hardware elementary operations and masking of inputs/outputs/intermediary data, said software instructions being able to address the different cryptographic functionalities using said hardware elementary operations according to several ways depending on each concerned functionality, 
-	customizing software instructions to address several levels of security in the execution of the different functionalities, and
-	storing the obtained software instructions for further execution of the cryptographic functionalities.

Allowable Subject Matter
Claims 1-4 and 6-7 are allowed.

Examiner’s Statement of Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Independent claim 1 is allowable based on the amendment presented in the request for continued examination dated on October 29, 2020 and the examiner’s amendment dated on September 09, 2021.
Specifically, the independent claim 1 now recites limitations as follows:
“ A device having a central processing unit, RAM memory and at least two hardware specific elementary set of instructions, called hardware elementary operations, using registers, wherein each of the registers is of greater capacity size than the one of the central processing unit, said hardware elementary operations having inputs/outputs/intermediary data compatible with masking, said device being such that:

- said hardware elementary operations themselves and masking of inputs/outputs/intermediary data are monitored by said software instructions,
said software instructions being able to address different cryptographic functionalities using said hardware elementary operations according to several ways depending on each concerned functionality, said software instructions being further able to address several levels of security in the execution of the different functionalities”.

The cited reference, Grohoski et al. (US PAT. # US 7,620,821) discloses, a processor, memory and stream processing unit. (Fig. 1 (10), Fig. 2). Grohoski further discloses, Queue registers may be configured to define the boundaries of a particular control word queue 420 within a larger storage structure, such as system memory 810, and to define the points of insertion and retrieval of operations with respect to a particular control word queue 420. In one embodiment, first registers 403a-b and last registers 405a-b may be configured to store the respective memory addresses corresponding to the first and last entries of control word queues 420a-b within system memory 810. In the illustrated embodiment, "first" and "last" pointers corresponding to first and last registers 403/405 (Cl(30), LN(40-65)). Stream processing unit 240 may be configured to implement one or more specific data processing algorithms in hardware. For example, SPU 240 may include logic configured to support encryption/decryption algorithms such as Advanced Encryption Standard (AES), Data Encryption Standard/Triple Data Encryption Standard (DES/3DES), or Ron's Code #4 (RC4). SPU 240 may also include logic to implement hash or checksum algorithms such as Secure Hash Algorithm (SHA-1, SHA-256), Message Digest 5 (MD5), or Cyclic Redundancy Checksum (CRC). SPU 240 may also be configured to implement modular arithmetic such as modular multiplication, reduction and exponentiation. In one embodiment, SPU 240 (CL(9), LN(33-50)).
The reference by Michael W.Johnson (US PAT. # US 9,485,088) discloses, dynamic data masking in cryptographic operations, such as advanced encryption standard (AES) operations, data encryption standard (DES) operations, or triple DES operations to make power analysis attacks of cryptographic functions more difficult. In an aspect, cryptographic data can be covered with unlimited and continuously changing masks. As an example, one or more substitution tables, key schedules, and state registers in AES, or the key schedule and selection functions S.sub.1, S.sub.2, . . . S.sub.8 in a DES, or triple DES can be covered with unlimited and continuously changing masks. In an aspect, dynamic data masking can be combined with an orbital RAM algorithm and a no-operation clocks algorithm to prevent power analysis of cryptographic functions. (CL(3), LN(55-67)).
Updated search has yielded the following reference:
The reference by Villegas, Karine (WIPO PUB. # WO 2013/004487) discloses, a set El is identified for the task Tl. This set El includes two resources Rl and R2. In other words, the task Tl can be executed according to two possible alternatives: using the resource Rl, or using the resource R2. In the example of Figure 3, the 25 resource Rl is composed (Fig. 3, Page 12). Thus disclosing managing part of the memory by two hardware element independent of the central processing unit.
Ronen et al. (US PGPUB. # US 2014/0359629) discloses, an apparatus having multiple cores, each core having: a) a CPU; b) an accelerator; and, c) a controller and a plurality of order buffers coupled between the CPU and the accelerator. Each of the order buffers is dedicated to a different one of the CPU's threads. Each one of the order buffers is to hold one or more requests issued to the accelerator from its corresponding thread. The controller is to control issuance of the order buffers' respective requests to the accelerator. (Abstract).
Orenstien et al. (US PGPUB. # US 2009/0172363) discloses, legacy instructions, that can only operate on smaller registers, are mixed with new instructions in a processor with larger registers, special handling and architecture are used to prevent the legacy instructions from causing problems with the data in the upper portion of the registers, i.e., the portion that they cannot directly access. In some embodiments, the upper portion of the registers are saved to temporary storage while the legacy instructions are operating, and restored to the upper portion of the registers when the new instructions are operating. A special instruction (Abstract).
However, each of the cited references or reference from the updated search, at least, fails to teach or suggest the limitations regarding “………..construction of at least one part of the RAM memory is managed only by the hardware elementary operations and independent of the central processing unit, wherein the RAM memory comprises sensible randomized tables used by software instructions to execute at least a cryptographic functionality in a secure way without any values leakage…”, in combination with the rest of the limitations recited in the independent claim(s).

None of the previous cited prior art references or reference(s) from the updated search yield any specific references that would reasonably, either singularly or in combination with previous cited reference, result a reasonable and proper rejection for each of the cited feature limitations of the independent claim 1 under 35 U.S.C. 102 or 35 U.S.C. 103 with proper motivation.
Claims 7 is a method claim of above device claim 1 and therefore, it is also allowed.
Claims 2-4 and 6 depend on the allowed claim 1, and therefore, they are also allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and to avoid processing delays, should preferably 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARSHAN I DHRUV whose telephone number is (571)272-4316.  The examiner can normally be reached on M-F 9:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yin-Chen Shaw can be reached on 571-272-8878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/DARSHAN I DHRUV/Primary Examiner, Art Unit 2498